Matter of Nakelia T. (Ihesiah M.) (2017 NY Slip Op 07201)





Matter of Nakelia T. (Ihesiah M.)


2017 NY Slip Op 07201


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Manzanet-Daniels, J.P., Mazzarelli, Webber, Oing, JJ.


4677

[*1]In re Nakelia T., A Child Under Eighteen Years of Age, etc.,
andIhesiah M., Respondent-Appellant, Commissioner of the Administration for Children's Services, Petitioner-Respondent.


Neal D. Futerfas, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Julie Steiner of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Judith Stern of counsel), attorney for the child.

Appeal from order, Family Court, New York County (Jane Pearl, J.), entered on or about June 8, 2016, which, after a hearing, denied the motion of respondent mother for an order declaring that the Administration for Children's Services (ACS) was in violation of the terms of the court's April 19, 2016 order of disposition, unanimously dismissed, without costs, as moot.
Respondent moved for a declaration that ACS exceeded its authority under the original dispositional order. Her appeal from the order denying relief was rendered moot by a subsequent modified order of disposition entered on or about September 1, 2016, removing the child from her care and placing the child with ACS, as well as by an order entered on or about September 15, 2016, discharging the child to the mother and providing for ACS supervision and household monitoring, the very actions which the mother complained of in her motion (see e.g. Matter of Breeyanna S., 52 AD3d 342 [1st Dept 2008], lv denied 11 NY3d 711 [2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 12, 2017
CLERK